DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 12/18/2021 have been entered and fully considered.  Claims 1, 3, 5-8, 10, and 12-16 are pending.  Claims 2, 4, 9, and 11 are cancelled.  Claims 1 and 8 are amended.  Claims 1, 3, 5-8, 10, and 12-16 are examined herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-8, 12-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105336961 A (“Qiu” – machine translation cited herein).
Regarding claims 1, 7-8, and 14, Qiu discloses a lithium ion battery comprising a cathode plate (“positive electrode”) ([0030]), an anode plate (“negative electrode”), and an electrolyte ([0033]).  Qiu discloses the anode plate comprises a copper foil current collector ([0017], [0027], [0031]) and an anode layer arranged on the current collector ([0012]-[0016], [0027]-[0028], [0031], [0035], [0037], [0039], [0041]).  The anode layer comprises an active material ([0014]-[0015], [0028]) and lithium carboxymethylcellulose ([0010], [0026]).  The mass ratio of active material to lithium carboxymethylcellulose is generally discussed in [0012]-[0013] and Qiu teaches specific embodiments wherein the mass ratio is 29-31 and the mass percentage of  lithium carboxymethylcellulose in the anode layer is 3% ([0031], [0035], [0037], [0039], [0041]).  Qiu discloses the active material is artificial graphite ([0015], [0028]).
Regarding claims 5 and 12, Qiu discloses the negative electrode of claim 1 and the lithium ion battery of claim 8.  Qiu discloses the anode layer further comprises another binder, such as styrene-butadiene rubber (“copolymer of styrene and butadiene”) ([0016], [0028], [0031], [0035], [0037], [0039], [0041]).
Regarding claims 6 and 13, Qiu discloses the negative electrode of claim 1 and the lithium ion battery of claim 8.  Qiu discloses the anode layer further comprises acetylene black (“conductive carbon black”) ([0012]-[0013], [0027], [0031], [0035], [0037], [0039], [0041]).
Regarding claim 16, Qiu discloses the lithium ion battery of claim 8.  Qiu discloses the electrolyte comprises LiPF6 and a solvent ([0033]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105336961 A (“Qiu” – machine translation cited herein) in view of US 2016/0260973 A1 (“Sonobe”).
Regarding claims 3 and 10, Qiu discloses the negative electrode of claim 1 and the lithium ion battery of claim 8.  Qiu is silent regarding the dispersant having degree of substitution ranging from 0.6 to 1.3.
Sonobe teaches a lithium ion secondary battery comprising a carboxymethyl cellulose (salt) having an etherification degree of preferably 0.7 or more and 1.5 or less.  By having the etherification degree (the average value of the number of hydroxy group substitution by substituents such as carboxymethyl groups per one anhydrous glucose unit constituting the carboxymethyl cellulose (salt)) in a value within such a range, the slurry composition can have good workability upon application onto, for example, a current collector, and effects such as improvement in the cycle property can be achieved in a favorable manner ([0066]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the degree of substitution of the carboxymethyl cellulose salt as taught by Sonobe to achieve good workability upon application onto a current collector and improvements in the cycle property.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over CN 105336961 A (“Qiu” – machine translation cited herein) in view of US 2014/0242452 A1 (“Pieczonka”).
Regarding claim 15, Qiu discloses the lithium ion battery of claim 8.  Qiu discloses the cathode comprises a cathode active material such as LiFePO4 ([0030]) but is silent regarding the positive active material comprising lithium cobalt oxide.
Pieczonka discloses a lithium ion battery (Title; Abstract) comprising a positive electrode 14.  The positive electrode comprises a positive electrode active material such as a lithium cobalt oxide (LiCoO2) or lithium iron phosphate ([0030]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute lithium cobalt oxide for lithium iron phosphate because Pieczonka shows them to be compounds known for the same purpose (i.e. positive electrode active materials).   See MPEP 2144.06(II).

Claims 1, 3, 5, 7-8, 10, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,721,069 (“Shoji”) in view of US 2016/0260973 A1 (“Sonobe”).
Regarding claims 1 and 8, Shoji discloses a lithium secondary battery (Abstract; col. 1, lines 5-10; col. 2, lines 59-62) comprising a positive electrode (col. 2, lines 50-53), a negative electrode (col. 1, line 66 – col. 2, line 35), and an electrolyte (col. 2, lines 36-49).
The negative electrode comprises a negative electrode current collector (col. 2, lines 17-18) and a negative electrode active material layer arranged on the negative electrode current collector (col. 1, lines 49-57; col. 2, lines 19-20).
The negative electrode active material layer comprises a negative electrode active material (col. 1, line 66 – col. 2, line 11) and a thickening agent (“dispersant”) (col. 2, line 12-14).  The thickening agent is an alkali metal salt of carboxymethylcellulose, such as a lithium salt (col. 2, line 12-14).  In examples, the active material (for example, graphite) and alkali metal salt of carboxymethylcellulose are included in a ratio of 99-X:X (where X=0.5) (Examples 1-9).  This equates to a ratio of 48.5.  The lithium salt of carboxymethylcellulose is included in an amount of 0.5 wt% (Example 4).
Shoji discloses the negative electrode material may include graphite (col. 1, lines 66-67) and exemplifies natural graphite (Examples 1-9) but is silent regarding the negative electrode material is artificial graphite.
Sonobe discloses a lithium ion secondary battery comprising a carbon negative electrode active material.  The carbon negative electrode active material is a graphite material ([0044]).  Examples of the graphite material may include natural graphite and artificial graphite ([0050]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the artificial graphite of Sonobe for the natural graphite of Shoji because, as taught by Sonobe, these materials are equivalent carbon negative electrode active materials.  See MPEP 2144.06(II).
Regarding claims 3 and 10, modified Shoji discloses the negative electrode of claim 1 and the lithium ion battery of claim 8.  Shoji is silent regarding the dispersant having degree of substitution ranging from 0.6 to 1.3.
Sonobe teaches a lithium ion secondary battery comprising a carboxymethyl cellulose (salt) having an etherification degree of preferably 0.7 or more and 1.5 or less.  By having the etherification degree (the average value of the number of hydroxy group substitution by substituents such as carboxymethyl groups per one anhydrous glucose unit constituting the carboxymethyl cellulose (salt)) in a value within such a range, the slurry composition can have good workability upon application onto, for example, a current collector, and effects such as improvement in the cycle property can be achieved in a favorable manner ([0066]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the degree of substitution of the carboxymethyl cellulose salt to achieve good workability upon application onto a current collector and improvements in the cycle property.
Regarding claims 5 and 12, modified Shoji discloses the negative electrode of claim 1 and the lithium ion battery of claim 8.  Shoji teaches the negative electrode further comprises styrene-butadiene rubber (col. 1, lines 50-57; col. 2, lines 19-35).
Regarding claims 7 and 14, modified Shoji discloses the negative electrode of claim 1 and the lithium ion battery of claim 8.  Shoji teaches the negative electrode current collector may be a copper foil or nickel foil (col. 2, lines 17-18).
Regarding claim 15, modified Shoji discloses the lithium ion battery of claim 8.  Shoji teaches the positive electrode comprises a positive electrode active material of such as LiCoO2 (col. 2, lines 50-53).
Regarding claim 16, modified Shoji discloses the lithium ion battery of claim 8.  Shoji discloses the electrolyte comprises a lithium salt and a solvent.  Examples of the lithium salt include LiPF6 (lithium hexafluorophosphate), LiBF4 (lithium tetrafluoroborate), LiClO4 (lithium perchlorate), LiAsF6 (lithium hexafluoroarsenate), and LiN(CF3SO2)2 (lithium bis-trifluoromethane sulfonimide, LiTFSI).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,721,069 (“Shoji”) in view of US 2016/0260973 A1 (“Sonobe”) as applied to claims 1 and 8 above, and further in view of US 2016/0226098 A1 (“Yoshida”).
Regarding claims 6 and 13, modified Shoji discloses the negative electrode of claim 1 and the lithium ion battery of claim 8.  Shoji is silent regarding the negative electrode further comprising a conductive agent.
Yoshida discloses a secondary battery and teaches that the negative electrode active material layer can include a conductive aid such as carbon from the viewpoint of improving conductivity ([0099]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a conductive carbon as taught by Yoshida to improve the conductivity of the negative electrode active material layer.

Response to Arguments
Applicant’s arguments, see pg. 5-6, filed 12/28/2021, with respect to the rejection(s) of claim(s) 1, 3, 5-8, 10, and 12-16 under 35 USC 102 over Jeong have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of CN 105336961 A (“Qiu”).
Applicant's arguments filed 12/28/2021 regarding US 5,721,069 (“Shoji”) have been fully considered but they are not persuasive.  Applicant argues that the independent claims have been amended to address the Office’s concerns regarding unexpected results.  While the Office acknowledges the content of the amendment, the claims are still not commensurate in scope with the data.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In this case, the evidence offered in support of the allegation is not commensurate in scope with the claimed invention.  The claims are also silent regarding the binder compound and amount thereof.  It is not clear if the benefits would be appreciated over the entire claimed range.  After further consideration is also noted that the mass percentage of natural graphite is not recited.  While the mass ratio of the negative electrode active material to the dispersant is recited as ≥18.74 and ≤196.4 and the lithium carboxymethylcellulose is recited as having a mass percentage of 0.5% or of one from 1.5%-5% of the weight of the negative electrode active material layer, this can result in a significantly wider range of the amount of active material.  For example, a mass ratio of 18.75 and a mass percentage of lithium carboxymethylcellulose of 0.5% results in an apparent mass percentage of active material of 9.375%, well outside the range shown in the data (90%-98.2%).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727